UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2014 o Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 333-148190 MOJO Organics, Inc. (Exact name of registrant as specified in its charter) Delaware 26-0884348 (State or other jurisdiction of incorporationor organization) (IRS Employer Identification No.) 101 Hudson Street, 21st Floor, Jersey City, New Jersey 07302 (Address of principal executive offices) (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. oYes x No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. o Large accelerated filer Accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes xNo State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:15,419,893 shares of common stock as of April 16, 2014. Table of Contents TABLE OF CONTENTS Page PART I– FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (Unaudited) Condensed Balance Sheets as of March 31, 2014 and December 31, 2013 F-1 Condensed Statements of Operations for the three months ended March 31, 2014 and March 31, 2013 F-2 Condensed Statements of Cash Flows for the three months ended March 31, 2014 and March 31, 2013 F-3 Notes to the Condensed Financial Statements F-4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 3 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 5 ITEM 4. CONTROLS AND PROCEDURES 5 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 6 ITEM 1A. RISK FACTORS 6 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 6 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 6 ITEM 4. MINE SAFETY DISCLOSURE 6 ITEM 5. OTHER INFORMATION 6 ITEM 6. EXHIBITS 7 SIGNATURES 8 Table of Contents ITEM 1.FINANCIAL STATEMENTS MOJO ORGANICS, INC. Condensed Balance Sheets ASSETS March 31, December 31, (unaudited) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable Inventory Supplier deposits Prepaid expenses Total Current Assets PROPERTY AND EQUIPMENT, net of accumulated depreciation OTHER ASSETS Security deposit TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY / (DEFICIT) CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Notes payable to related parties - Total Current Liabilities Commitments and Contingencies STOCKHOLDERS'EQUITY / (DEFICIT) Preferred stock, 10,000,000 shares authorized at $0.001 par value - - Common stock, 190,000,000 shares authorized at $0.001 par value, 15,419,893 and 12,631,485 shares issued and outstanding,respectively Additional paid in capital Accumulated deficit ) ) Total Stockholders' Equity / (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY / (DEFICIT) $ $ The accompanying notes are an integral part of these condensedfinancial statements. F-1 Table of Contents MOJO ORGANICS, INC. Condensed Statements of Operations For the Three Months Ended March 31, 2014 and 2013 (unaudited) For the three months ended March 31, 2014 March 31, 2013 Revenues $ $
